Citation Nr: 1145562	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-33 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an increased rating for the service-connected migraine headaches, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for an innocently acquired psychiatric disorder, to include PTSD.

3.  Entitlement to service connection for a claimed right knee disorder.



REPRESENTATION

Appellant represented by:	Kenneth LaVan, Esq.




ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to November 2000, and from February 2001 to September 2005.  

The case comes before the Board of Veterans Appeals (Board) on appeal from a November 2007 rating decision of the RO.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

An October 2007 report of VA examination noted that the Veteran reported having 5-6 severe headaches each month, which were getting progressively worse and lasted for 1-2 days.  He reported that most of his attacks were prostrating.  

Also of note is a November 2007 report of VA neurology consultation when the Veteran stated that he had headaches 5 to 6 times a month that lasted 1 to 4 days.  He reported they caused visual problems, nausea and constant throbbing.  

Further, the Board notes the Veteran's report in his February 2008 Notice of Disagreement, in which he states that he has 5 to 7 headaches a month that last up to 3 days each, render him unable to work, and prevent him from doing anything but laying in bed until the headache passes.  

In order to fully evaluate the current severity of the service-connected migraine headaches, the Board finds that another examination should be performed to address the Veteran's assertions of having increasingly severe headaches.  All outstanding treatment records should also be obtained for review.  

As to the Veteran's claim of entitlement to PTSD, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims of service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The RO appears to have only considered the issue of PTSD, however, the Veteran's service records, particularly a May 2005 report of mental status evaluation, show that the Veteran was diagnosed with depression in service.  

As the Veteran was diagnosed with a psychiatric disorder in service, and now claims to experience psychiatric disability, the Board finds that the Veteran should be afforded a VA examination to determine nature and likely etiology of the claimed psychiatric disorder.  

As to the Veteran's claim for a right knee disorder, the Board notes that the Veteran was denied service connection for this disability by a November 2009 decision of the RO.  

In a statement dated January 2010, the Veteran expressed disagreement with this denial.   However, the RO has not been issued a Statement of the Case on that matter.  Therefore, under the circumstances, the Board must remand this matter to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these issues are REMANDED to the RO/AMC for the following action:

1.  The RO should take appropriate steps to contact the Veteran and ask him to identify any health care provider who has treated him since 2007 for the claimed psychiatric disorder and right knee condition as well as the service-connected migraine headaches.  

Based on his response, the RO should take any indicated action to obtain copies of all the clinical records from any identified treatment source.  

The RO also should notify the Veteran that he may submit medical evidence or treatment records to support his claims.  

2.  The RO also should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed psychiatric disorder.  

The claims folder should be made available to the examiner for review before the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  

After examining the Veteran and reviewing the entire record, the VA examiner should opine as to whether it is at least as likely as not (i.e., is there at least a 50 percent probability) that any current psychiatric disability had its clinical onset during his period of active service.  

3.  The RO also should schedule the Veteran for a VA examination to determine the current severity of the service-connected migraine headaches.  

The claims folder should be made available to the examiner for review before the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  

The VA examiner should elicit from the Veteran and record a complete medical history.  Detailed clinical finding should be reported to facilitate the evaluation of the service-connected migraine headaches in terms of the rating criteria.  

4.  After completing all indicated development, and undertaking any other action deemed warranted, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

5.  The RO should also issue a Statement of the Case to the Veteran as to matter of service connection for a right knee disorder.  If, and only if, the Veteran perfects a timely appeal by filing a VA Form 9 should this matter be returned to the Board for appellate review.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).   

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


